Name: 84/490/EEC: Commission Decision of 8 October 1984 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  health
 Date Published: 1984-10-16

 Avis juridique important|31984D049084/490/EEC: Commission Decision of 8 October 1984 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purposes of importing fresh meat into the Community Official Journal L 273 , 16/10/1984 P. 0029 - 0031 Spanish special edition: Chapter 03 Volume 32 P. 0141 Portuguese special edition Chapter 03 Volume 32 P. 0141 *****COMMISSION DECISION of 8 October 1984 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purposes of importing fresh meat into the Community (84/490/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 83/91/EEC, and in particular Article 4 thereof, Whereas a list of establishments in Switzerland, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/734/EEC (4), as last amended by Commission Decision 83/422/EEC (5); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (6) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that some establishments comply with the general and special conditions laid down in Directive 77/96/EEC; whereas, therefore, these establishments may be authorized to submit fresh pigmeat which contains skeletal muscles either to an examination in order to exclude meat containing trichinae or to a freezing treatment which guarantees that any trichinae which may be present in the meat are inactivated; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/734/EEC shall be replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 October 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 311, 8. 11. 1982, p. 13. (5) OJ No L 238, 27. 8. 1983, p. 37. (6) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 121 // Gehrig AG // 4710 Klus // 145 // Grieder AG // 4702 Oensingen // 155 // FF Frischfleisch AG // 6210 Sursee // // // B. Slaughterhouses 1.2.3 // // // // 102 // Staedtischer Schlachthof // 3000 Bern // 103 // Staedtischer Schlachthof // 4000 Basel 25 // 107 // Staedtischer Schlachthof // 9015 St Gallen // // // C. Cutting premises 1.2.3 // // // // 228 // Ernst Sutter, Fleischwaren // 9202 Gossau // 295 // Transcarna AG // 4123 Allschwil // // // II. PIGMEAT (1) A. Slaughterhouses and cutting premises 1.2.3 // // // // 121 // Gehrig AG // 4710 Klus // 145 // Grieder AG // 4702 Oensingen // 155 // FF Frischfleisch AG // 6210 Sursee // // // B. Slaughterhouses 1.2.3 // // // // 102 // Staedtischer Schlachthof // 3000 Bern // 103 T // Staedtischer Schlachthof // 4000 Basel 25 // 107 // Staedtischer Schlachthof // 9015 St Gallen // // // C. Cutting premises 1.2.3 // // // // 228 // Ernst Sutter, Fleischwaren // 9202 Gossau // // // 1.2.3 // // // // Approval No // Establishment // Address // // // III. COLDSTORES (1) (Frozen packaged meat only) 1.2.3 // // // // 279 // Bahnhof-Kuehlhaus AG // 4025 Basel // 282 // Frigoscandia // 4623 Neuendorf // 283 // Frigo St Johann // 4056 Basel // 284 // STISA // 6593 Cadenazzo // 285 // SociÃ ©tÃ © de gares frigorifiques // 1227 Carouge // 289 // SociÃ ©tÃ © de gares frigorifiques // 1030 Bussigny-Lausanne // 291 TF // Kuehlhaus Neuhof AG // 9202 Gossau // 297 TF // Tiefkuehlhaus AG // 8865 Bilten // 298 // Bahnhof-Kuehlhaus AG // 4313 Moehlin LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 115 (2) // Gustav Spiess // 9442 Berneck // 124 (2) // Braunwalder AG // 5610 Wohlen // // // II. PIGMEAT (1) A. Slaughterhouses and cutting premises 1.2.3 // // // // 115 TF (2) // Gustav Spiess // 9442 Berneck // 124 (2) // Braunwalder AG // 5610 Wohlen // // // B. Slaughterhouse 1.2.3 // // // // 136 (3) // Micarna AG // 9602 Bazenheid // // // Note: (1) The establishments with the indication 'T' or 'TF' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform: - the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive (T), - the freezing treatment provided for in Article 3 of the same Directive (TF). (2) Until 15 April 1985. (3) Until 15 October 1984.